El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El querellante, Ventura Rivera González, comenzó a trabajar para Blanco Vélez Stores, Inc. h/n/c Madison el 15 de abril de 1985; empezó trabajando como vendedor y luego lo ascendieron a Asistente de Gerente en la tienda de Plaza del Atlántico, labor que realizó hasta el 1991, cuando *463lo ascendieron a Gerente de esa misma tienda, localizada la misma en jurisdicción del pueblo de Arecibo.
El 15 de febrero de 1998, mientras cargaba unas cajas de mercancía de aproximadamente 40 libras, el señor Rivera González sufrió un “accidente del trabajo”, a saber: experimentó un fuerte dolor de pecho que lo dejó sin respi-ración teniendo que ser atendido de emergencia en el Hospital Cayetano Coll y Tosté del mencionado pueblo. La fa-cultativa médica que le atendió ese día le recomendó dos semanas de descanso con medicamentos para estabilizar el pulso y la condición que le aquejaba.
El 6 de abril de 1998, el señor Rivera González fue re-ferido al Fondo de Seguro del Estado; allí se le examinó y se le ordenó descanso. El Fondo le brindó tratamiento por una condición orgánica y por una condición emocional. La condición orgánica se relacionó con el trabajo y se deter-minó que tenía esguince cervical, trapecios, espasmo dorsal, espasmo lumbar, adormecimiento en las piernas, dán-dosele de alta definitiva por la condición orgánica con incapacidad el 5 de febrero de 1999. En esa misma fecha, y en relación con la condición emocional, el Fondo le concedió un “CT”, que significa o representa tratamiento mientras trabaja.
Así las cosas, luego de dársele de alta definitiva por su condición orgánica, el señor Rivera González se reportó a su trabajo el próximo día hábil, esto es, el 8 de febrero de 1999. Ese mismo día, se le entregó un memorando, suscrito por el Contralor de las tiendas Madison, Sr. Abraham Gi-raud, en el cual se le notificó que, dada la condición emo-cional que le aquejaba, no podía comenzar a trabajar hasta que el Fondo lo diera de alta completamente, esto es, tanto de la condición orgánica como de la emocional.
Inconforme con la decisión de Madison, el 26 de marzo de 1999, el Sr. Rivera González radicó ante el Tribunal de Primera Instancia, Sala Superior de Arecibo, una Querella por Despido Injustificado e Ilegal, en violación al Art. 5-A *464de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7. En la misma alegó que la acción tomada por su patrono constituía un despido ilegal en vista de que la misma era violatoria del derecho a la reserva del empleo por un término de doce (12) meses, ya que se le despidió antes de que este término venciera. Por ello reclamó, al amparo del proceso sumario establecido en la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. see. 3118 et seq., la reinstalación inmediata a su puesto, el pago de los salarios dejados de percibir, daños y perjuicios y honorarios de abogado.
Tras contestar la querella, y habiendo terminado el des-cubrimiento de prueba, Madison presentó una moción de sentencia sumaria alegando, en síntesis, que a un em-pleado que es dado de alta definitiva por su condición or-gánica, pero se mantiene en “CT” por su condición emocio-nal, no le asiste el derecho a reinstalación porque la “alta en CT” no constituye el “alta definitiva”, condición necesa-ria para activar su derecho a reinstalación conforme la ley. En dicha moción, solicitó la desestimación de la querella. Madison, además, presentó una moción suplementaria a solicitud de sentencia sumaria y una segunda moción su-plementaria de sentencia sumaria.
El 1ro de marzo de 2000, Madison solicitó del tribunal de instancia que tomara conocimiento de que el 22 de fe-brero de 2000, el Fondo había notificado una decisión re-solviendo que la condición emocional del señor Rivera Gon-zález no guardaba relación alguna con su trabajo y en la cual ordenaba el cierre y archivo del caso. Por su parte, el señor Rivera González reiteró su oposición a la sentencia sumaria y replicó a la moción informativa sobre la decisión del Fondo ordenando el cierre y archivo del caso.
Mediante Sentencia de 16 de mayo de 2000, archivada en autos el 18 de julio de 2000, el tribunal de instancia acogió los argumentos de Madison, declarando con lugar la moción de sentencia sumaria y desestimando la querella.
*465Inconforme, el 4 de agosto de 2000, el señor Rivera Gon-zález acudió ante el Tribunal de Circuito de Apelaciones mediante recurso de apelación, señalando que el tribunal primario erró:
... al dictar Sentencia de Desestimación basando su decisión en que un patrono no está obligado a reinstalar a un empleado que se reporta a trabajar dentro del año de reserva de empleo, si este retorna de alta en CT (continuación de tratamiento). Esta decisión adopta la teoría del querellado que pretende que un empleado que cumple con todos los requisitos del Artículo 5A (11 LPRA 7) sea dejado fuera del trabajo y hasta despedido sin ningún derecho o protección de ley.
... al desestimar la querella en su totalidad existiendo una reclamación de despido injustificado independiente (29 LPRA 185, et seq.), la cual no podía ser resuelta mediante Sentencia Sumaria, ameritaba vista en su fondo, no existiendo base legal para justificar el despido del querellante. (Énfasis suprimido.) Apéndice de la Petición de certiorari, págs. 37-38
Mediante sentencia emitida el 30 de marzo de 2001, el tribunal apelativo intermedio confirmó la sentencia apelada. Sostuvo que el derecho a la reinstalación del em-pleado, luego de haber sufrido una incapacidad, procede cuando éste haya obtenido una “alta definitiva” por el Fondo, y esa “alta definitiva” no incluye el tratamiento en CT.
El 25 de abril de 2001, el señor Rivera González acudió ante este Tribunal, vía certiorari, imputándole al tribunal apelativo haber cometido exactamente los mismos errores del tribunal primario, esto es, (1) dictar sentencia desesti-mando la causa de acción a base del fundamento alegada-mente erróneo de que el patrono no tiene la obligación de reinstalar a un empleado que se reporta a trabajar dentro del año de reserva si éste es dado de alta en CT, y (2) al desestimar la querella del todo cuando existe una reclama-ción de despido justificado independiente, de la cual no se puede disponer mediante el mecanismo de la sentencia sumaria.
Examinada la Petición de certiorari, le concedimos *466veinte (20) días al querellado recurrido para mostrar causa por la cual este Tribunal no debía expedir el auto solicitado y dictar Sentencia revocatoria de la emitida por el tribunal apelativo.
El querellado recurrido, Madison, compareció en cum-plimiento de dicha Resolución. Estando en condiciones de resolver el recurso, procedemos a así hacerlo.
I — I
La Ley del Sistema de Compensaciones por Accidentes en el Trabajo (Ley de Compensaciones), Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 1 et seq., es una legislación de carácter remedial que consagra ciertas garantías y beneficios al obrero que haya sufrido un accidente o enfermedad ocupacional en el escenario del trabajo. Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178 (1998). Entre las medidas estatuidas en este sistema de protección social, se encuentra el Art. 5-A de la Ley de Compensaciones, ante, el cual específicamente reconoce e instrumenta el derecho del trabajador puertorriqueño a recibir protección en su empleo contra riesgos a su salud e integridad personal, derecho garantizado por el Art. II, Sec. 16 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Véanse: Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024, 1029 (1994); Cuevas v. Ethicon Div. J & J Prof. Co., 148 D.P.R. 839 (1999); R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, ed. rev., San Juan, Pubs. Laborales P.R., 1996, págs. 187-188.
El citado Art. 5-A de la Ley de Compensaciones, precep-túa:
En los casos de inhabilitación para el trabajo de acuerdo con las disposiciones de este capítulo, el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero al momento de *467ocurrir el accidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
(1) Que el obrero o empleado requiera al patrono para que lo reponga en su empleo dentro de del término de quince días, contados a partir de la fecha en que el obrero o empleado fuere dado de alta, y siempre y cuando dicho requerimiento no se haga después de transcurridos doce meses desde la fecha del accidente;
(2) que el obrero o empleado esté mental y físicamente ca-pacitado para ocupar dicho empleo en el momento en que so-licite del patrono su reposición, y
(3) que dicho empleo subsista en el momento en que el obrero o empleado solicite reposición. (Se entenderá que el em-pleo subsiste cuando el mismo está vacante o lo ocupe otro obrero o empleado. Se presumirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro obrero o empleado dentro de los treinta días siguientes a la fecha en que se hizo el requerimiento de reposición.)
Si el patrono no cumpliera con las disposiciones de esta sec-ción vendrá obligado a pagar al obrero o empleado o a sus beneficiarios los salarios que dicho obrero o empleado hubiere devengado de haber sido reinstalado, además le responderá de todos los daños y peijuicios que le haya ocasionado. El obrero o empleado, o sus beneficiarios, podrán instar y tramitar la correspondiente reclamación de reinstalación y/o daños en corte por la acción ordinaria o mediante el procedimiento para reclamación de salarios, establecido en la see. 3118 a 3132 del Título 32. (Énfasis suplido.) 11 L.P.R.A. see. 7.
En esencia, la transcrita disposición estatutaria provee dos clases de protección al obrero inhabilitado por enfermedad o accidente; a saber: (1) el patrono está obligado a reservar el empleo que desempeñaba el trabajador al momento de ocurrir el accidente o enfermedad, y (2) el obrero está facultado para solicitar la reinstalación a su empleo si cumple a cabalidad cada uno de los requisitos esbozados en el mismo, requisitos que describimos en Torres v. Star Kist Caribe, Inc., ante, pág. 1030, de la siguiente manera:
1. que el accidente o enfermedad ocupacional inhabilite al empleado para trabajar;
2. que el empleado se acoja a los beneficios de la Ley Núm. 45, supra;
*4683. que dentro de los quince (15) días de haber sido dado de alta definitivamente, [y] autorizado a trabajar [por el Fondo], el empleado solicite al patrono reposición en su empleo;
4. que dicho requerimiento de reposición se haga dentro de los doce (12) meses de haber ocurrido el accidente o enferme-dad;
5. que al solicitar su reposición, el empleado esté física y mentalmente capacitado para desempeñarse en las funciones del empleo que ocupaba;
6. que dicho empleo subsista al momento en que el trabaja-dor solicita su reposición.(1)
En síntesis, la Ley de Compensaciones protege al traba-jador que sufre un accidente o enfermedad relacionada con el trabajo al imponerle una obligación legal al patrono de reservarle el empleo desde el momento en que ocurre el accidente o enfermedad relacionada con su empleo, sin po-der despedirlo a menos que medie justa causa. García v. Darex P.R., Inc., 148 D.P.R. 364 (1999). Ello, naturalmente, conlleva la obligación del patrono de reinstalar al obrero lesionado o enfermo a su puesto, una vez es dado de alta por el Fondo y solicita oportunamente que lo repongan en su empleo, siempre y cuando se cumpla con los requisitos y términos estatuidos.
Dicho de otra forma, si el empleádo cumple con los citados requisitos y el patrono incumple con su obligación de reinstalar al obrero o empleado dentro de los doce meses de reserva, contados a partir del momento en que ocurrió el accidente o enfermedad ocupacional, éste tiene derecho a que el patrono le pague los salarios que éste hubiera devengado de haber sido reinstalado, además de los daños y perjuicios ocasionados por dicho incumplimiento. Rodríguez v. Méndez & Co., 147 D.P.R. 734 (1999); Cuevas v. Ethicon Div. J & J Prof. Co., ante.
El término de doce meses o 360 días de reserva de empleo es un término de caducidad, es decir, no admite *469interrupción alguna. Transcurrido dicho término, el pa-trono tiene derecho a despedir al empleado si éste no ha sido dado de alta por el Fondo. Soc. de Gananciales v. Royal Bank de P.R., ante; Carrón Lamoute v. Compañía de Turismo, 130 D.P.R. 70 (1992); García v. Darex P.R., Inc., ante; Santos et al. v. Lederle, 153 D.P.R. 812 (2001).
Por otro lado, si el obrero que recupera y es dado de alta por el Fondo, sufre una recidiva o recaída, sin mediar intervención de causa ajena al accidente o enfermedad inicial, la fecha del accidente original es la que se toma en consideración para computar el comienzo del transcurso del término de doce (12) meses. Carrón Lamoutte v. Compañía de Turismo, ante. Debe mantenerse presente, además, que el patrono puede despedir al obrero lesionado una vez transcurren los 360 días desde el momento en que ocurrió el accidente o enfermedad sin que éste haya sido dado de alta por el Fondo. Santos et al. v. Lederle, ante. Ahora bien, si el empleado no solicita reinstalación dentro de los términos contemplados en la Ley de Compensaciones y el patrono lo despide, la cesantía no configura un despido injustificado ya que la propia ley lo contempla como una prerrogativa del patrono ante la ausencia de una oportuna solicitud de reinstalación al puesto que ocupaba el obrero lesionado. García v. Darex P.R., Inc., ante.
Precisamos que el legislador, a través de estos requisitos, intentó establecer un balance de intereses entre los derechos del patrono y la protección social al empleado lesionado impuesto por la Ley de Compensaciones. Destacamos que el citado Art. 5-A de la referida ley es de carácter especial y sólo cobija al trabajador que sufre un accidente de trabajo o enfermedad ocupacional que lo inhabilita para desempeñar sus funciones y cuya ausencia del trabajo es autorizada por el Fondo. Es decir, si el Fondo determina originalmente que un empleado puede regresar a trabajar, con derecho a recibir tratamiento médico durante horas no laborables, esto es, en “CT”, no aplican las *470protecciones del referido artículo ya que dicha legislación sólo cobija a los empleados que reciben, por orden del Fondo, tratamiento “en descanso”; es decir, dicha protec-ción excluye a los empleados que inician su tratamiento con un diagnóstico de “CT” dado que éstos se encuentran habi-litados para trabajar. Rodríguez v. Méndez & Co., ante. Dicho de otro modo, para activar los remedios y derechos contemplados en el citado Art. 5-A de la Ley de Compen-saciones, es preciso que el Fondo haya originalmente reco-mendado tratamiento en descanso para poder ausentarse de su trabajo y recibir las protecciones antes mencionadas. (2)
r — i í — 1
A la luz de los pronunciamientos antes esbozados, pasa-mos a evaluar la controversia ante nos. ¿Tiene derecho a ser reinstalado en su empleo un obrero que solicita oportu-namente reinstalación al mismo cuando el Fondo le dio de alta definitiva por su condición orgánica y le autoriza un CT en relación con su condición emocional? Contestamos la interrogante en la afirmativa. Veamos por qué.
El eje central de la Ley de Compensaciones, repetimos, es brindarle un sistema de protección social al obrero lesio-nado o enfermo para facilitarle su recuperación y el retorno a las labores. La See. 7 del Reglamento sobre los Derechos de Obreros y Empleados bajo Ley de Compensaciones por Accidentes del Trabajo, Reglamento Núm. 3966 de 9 de agosto de 1989 (Reglamento), dispone:
“El obrero o empleado tiene derecho a recibir todo el trata-miento médico que el facultativo del Fondo determine sea necesario. El objetivo primordial de dicho tratamiento es que *471el obrero o empleado se reintegre a la fuerza trabajadora. Ten-drá derecho además, a medicinas, hospitalización, cuando esto sea necesario.” (Énfasis suplido.)
“Es insoslayable la necesidad de protección de su empleo que tiene el que sufre un accidente o enfermedad ocupacional que lo incapacite para trabajar, de manera que su rehabilita-ción y pronto regreso a sus tareas puedan ser objetivos reales.” Opinión Núm. 90-5, Opiniones del Secretario sobre Legisla-ción Protectora del Trabajo de 9 de julio de 1990.
Es por ello que, entre los mecanismos de rehabilitación y tratamiento ofrecidos en esta legislación, el Fondo esta-blece, en primer lugar, el tratamiento “en descanso”, que autoriza al empleado a que se ausente de su trabajo, y/o, en segundo término, el CT, que autoriza al obrero a recibir tratamiento mientras trabaja.
El antes citado Reglamento define el C.T.:
Q- TRATAMIENTO MIENTRAS TRABAJA (CT): cuando el programa terapéutico trazado a un paciente se efectúa mien-tras éste sigue trabajando, ya que está hábil para hacerlo se-gún el cuadro clínico diagnosticado por el médico. Sec. 4Q del Reglamento, ante, pág. 3.
La transcrita definición nos lleva a la conclusión lógica de que la agencia con expertise en la materia, establecida por ley para hacer viables y proveer las protecciones cons-titucionales a todos los trabajadores en sus talleres de tra-bajo, tiene autorización específica para determinar los ca-sos en que el trabajador puede continuar trabajando mientras recibe tratamiento médico. En apoyo a dicha con-clusión, en Rodríguez v. Méndez & Co., ante, aseveramos que, dado el hecho que un empleado en CT está habilitado para trabajar, éste no puede acogerse al derecho de reserva de empleo establecido por el antes citado Art. 5-A de la Ley de Compensaciones, y ausentarse de su empleo, dado que el cuadro clínico, diagnosticado desde un principio, contem-pló tratamiento mientras trabaja “CT” y no en descanso.
Ello no implica, sin embargo, que al obrero que original-mente le fue ordenado tratamiento en descanso y que, *472luego, fue autorizado a trabajar mientras recibe trata-miento (CT) no tenga derecho a ser reinstalado. Son dos situaciones enteramente distintas. En la primera —en la cual originalmente fue determinado que el obrero podía trabajar mientras recibía tratamiento (CT)— nunca entra-ron en vigor las disposiciones del Art. 5-A de la Ley de Compensaciones. En la segunda —donde originalmente le fue ordenado tratamiento en descanso y, luego fue autori-zado a trabajar mientras recibía tratamiento (CT)— el re-ferido Art. 5-A sí entró en vigor originalmente y, por ende, el derecho a ser reinstalado establecido por dicha disposi-ción estatutaria, efectivamente sí aplica.
Al evaluar los requisitos necesarios para la reinstala-ción efectiva de un empleado a sus labores, forzoso nos resulta concluir que un empleado que es dado de alta defi-nitiva por su condición orgánica, condición por la cual acude al Fondo, y referido en CT por una condición emocio-nal no relacionada con su desempeño laboral,(3) tiene dere-cho a solicitar oportunamente su reinstalación en el em-pleo ya que el Fondo determinó que éste se encontraba habilitado para trabajar al concederle una alta definitiva con respecto a la condición que le mereció el descanso, esto es, su condición orgánica. El tratamiento en CT por su con-dición emocional durante horas no laborales no debe lace-rarle su derecho a solicitar reinstalación. El hecho de que un empleado sea autorizado a trabajar por el Fondo luego de haber concluido su tratamiento en descanso, al ser dado de alta en CT, necesariamente presupone que éste está ha-bilitado para trabajar y puede efectivamente reintegrarse a la fuerza laboral.
Como bien señala el Procurador General del Trabajo In-*473terino del Departamento del Trabajo y Recursos Humanos en la Consulta Núm. 11056 de 5 de octubre de 1981, págs. 2-3:
Una vez que el obrero cumpla con todos los requisitos que exige el Artículo 5A de la citada Ley Núm. 45 de 1935, el pa-trono viene obligado, so pena de incurrir en la responsabilidad que el propio Artículo 5A dispone, a reinstalarlo en su empleo sin mayor dilación o excusa. Como se sabe, esos requisitos son: (a) que el obrero hubiere sido dado de alta para trabajar, (b) que solicita la reinstalación dentro de los quince (15) días si-guientes a la fecha en que fue dado de alta; (c) que tal solicitud se haga no más tarde de haber transcurrido doce (12) meses desde la fecha del accidente; (d) que el obrero se encuentre mental [o] físicamente capacitado para ocupar su empleo; y (e) que el empleo subsista al momento de solicitar su reposición. (Enfasis suplido y escolios omitidos.)
Como certeramente se señala, además, en dicha con-sulta:
... Es de presumirse que un obrero en “CT” cumple con este requisito, pues de otro modo no se explica cómo el Fondo le ha dado de alta para trabajar mientras recibe tratamiento. (En-fasis suplido.) Consulta, ante, pág. 3 esc. 2.
A esos mismos efectos, señala el Ledo. Ruy Delgado Za-yas:(4)
En vista de los propósitos de la ley y de que la ley en ningún momento habla de alta definitiva sino solamente de “alta”, resulta importante señalar que la reserva y obligación de reins-talar es igual para el empleado que lo dan de alta definitiva como para el que lo dan de alta con tratamiento (C.T.). La letra de la ley es bien clara y está en total armonía con sus propósitos. (Énfasis suplido.)(5)
*474Es evidente que, en situaciones como la del caso de autos, la autorización en CT del Fondo es una medida que le facilita al trabajador la reintegración al empleo al proveer un remedio alterno de atenderse el padecimiento sin perjudicarlo indebidamente en sus tareas laborales. Claro está, como indicamos en Torres v. Star Kist Caribe, Inc., ante, el hecho de que un empleado que se encuentre incapacitado o inhabilitado temporalmente por razón de una enfermedad o accidente ocupacional, regrese al trabajo mientras esté en tratamiento bajo el Fondo, o sea, en CT, no tiene el efecto de interrumpir el término de doce meses que establece el Art. 5-A de la Ley de Compensaciones.
En mérito de lo anteriormente expuesto, resolve-mos que: a un obrero que ha sufrido un accidente del trabajo, que fue ordenado originalmente por el Fondo a recibir tratamiento en descanso, y que, luego, es dado de alta por el Fondo para trabajar mientras recibe tratamiento (CT), le son aplicables las disposiciones del citado Art. 5-A de la Ley de Compensaciones, siempre y cuando se cumpla con el resto de los requisitos exigidos por dicha disposición estatutaria; dicho de otra forma, este obrero tiene derecho a ser reinstalado en su empleo.
En el caso de autos, el señor Rivera González cumplió cabalmente con todos los requisitos, a saber: (a) el Fondo le dio de alta y lo autorizó para trabajar; (b) solicitó reinsta-lación dentro de los quince (15) días siguientes a la fecha en que fue dado de alta; (c) dicha solicitud fue hecha dentro de los doce (12) meses desde la fecha del accidente; (d) se encontraba capacitado para ocupar su empleo, según la de-terminación de la agencia con pericia en la materia, y (e) al momento de solicitar su reposición, subsistía el empleo. Por ende, le amparaba el derecho de reinstalación garanti-zado por el antes citado Art. 5-A de la Ley de Compens aciones.
Por las razones antes expresadas, procede revocar la sentencia emitida por el Tribunal de Circuito de Apelado-*475nes, devolviéndose el caso al Tribunal de Primera Instancia para procedimientos ulteriores consistentes con lo aquí resuelto. Se dictará sentencia de conformidad.
El Juez Presidente Señor Andréu García no intervino.

(1) Véanse, además, Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763 (1992); Cuevas v. Ethicon Div. J & J Prof. Co., 148 D.P.R. 839 (1999).


(2) Cabe señalar que el patrono puede despedir al obrero por actos acontecidos antes de que sufriera el accidente o enfermedad en el trabajo siempre y cuando dichos actos constituyan justa causa para el despido. Santiago v. Kodak Caribbean, Ltd., ante.


(3) Para efectos de la protección bajo el Art. 5-A de la Ley del Sistema de Com-pensaciones por Accidentes en el Trabajo, 11 L.P.R.A. see. 7, es impertinente si pos-teriormente, como ocurrió en el caso de autos, el Fondo del Seguro del Estado deter-mina que el accidente o enfermedad no está relacionado con el trabajo, ya que dicha determinación no afecta la reclamación que pueda tener el empleado bajo la citada ley. Alvira v. SK & F Laboratorios Co., 142 D.P.R. 803 (1997).


(4) Delgado Zayas, ante, pág. 194.


(5) El texto claro e inequívoco de un estatuto es la expresión por excelencia de la intención legislativa. Art. 14 del Código Civil, 31 L.P.R.A. sec. 14.
Tampoco podemos perder de perspectiva que dado su carácter remedial y especial, la Ley del Sistema de Compensaciones por Accidentes del Trabajo debe inter-pretarse a favor del trabajador. Santiago v. Kodak Caribbean, Ltd., ante.